 



EXHIBIT 10.2
Amendment to Ethanol Marketing Agreement
Effective Date: June 18, 2006
     VeraSun Fort Dodge, LLC (“VeraSun Fort Dodge”) and Aventine Renewable
Energy (“AREI”) are parties to that certain Ethanol Marketing Agreement dated as
of February, 22, 2005 (the “Agreement”). The parties have discussed certain
amendments to the Agreement as set forth below.
     Accordingly, in consideration of the mutual promises and covenants
contained herein and in the Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
VeraSun Fort Dodge and AREI agree as follows:
1. Section 5 of the Agreement is hereby amended to include the following
paragraph F:

  F.   Unit Trains. In addition to any other payments due to VeraSun Fort Dodge
under this Agreement, AREI shall pay VeraSun Fort Dodge $(**) per gallon of
ethanol purchased from VeraSun Fort Dodge and shipped by means of a Unit Train
to a Unit Train Receiving Facility. The payment cycle for Unit Train shipments
shall begin at the time the relevant Unit Train has been loaded and is ready to
be moved from VeraSun Fort Dodge’s facility. For purposes of this paragraph F, a
“Unit Train” shall mean any train assembled at VeraSun Fort Dodge consisting of
a minimum of 60 ethanol cars destined to be offloaded at a Unit Train Receiving
Facility, and a “Unit Train Receiving Facility” shall mean any destination that
receives Unit Trains for the purposes of offloading ethanol.

2. Except as provided above, all other terms of the Agreement shall remain in
full force and effect until its termination on March 31, 2007.
     The parties have executed this Amendment to the Agreement effective as of
date indicated above.

              VeraSun Fort Dodge, LLC   Aventine Renewable Energy 1930 Hayes Ave
  P.O. Box 10 Fort Dodge, IA 50501   Pekin, IL 61555
 
           
By:
  /s/ William L. Honnef   By:   /s/ John R. Gray
 
           
Title:
  SVP Sales and Marketing   Title:   VP Logistics & Development
 
           
Date:
  June 19, 2006   Date:   June 26, 2006
 
           

 

1)   This confidential information has been omitted pursuant to a request for
confidential treatment.   2)   The material has been filed separately with the
SEC.

 